Exhibit 10.2

 

EXECUTION VERSION

 

EMPLOYEE MATTERS AGREEMENT

 

AMONG

 

B/E AEROSPACE, INC.,

 

AND

 

KLX INC.

 

Dated as of December 15, 2014

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Interpretation and Rules of Construction

5

 

 

ARTICLE II ASSIGNMENT OF EMPLOYEES

5

Section 2.01

Active Employees

5

Section 2.02

Former Employees

7

Section 2.03

Employment Law Obligations

7

Section 2.04

Employee Records

7

 

 

ARTICLE III EQUITY AWARDS

9

Section 3.01

General Principles

9

Section 3.02

Establishment of Long-Term Incentive Plan

9

Section 3.03

Treatment of Outstanding B/E Equity Awards

10

Section 3.04

Employee Stock Purchase Plan

11

Section 3.05

Section 16(b) of the Exchange Act; Code Section 162(m)

12

Section 3.06

Liabilities for Settlement of Awards

12

Section 3.07

Form S-8

12

Section 3.08

Tax Reporting and Withholding for Equity-Based Awards

12

 

 

ARTICLE IV CERTAIN U.S. WELFARE BENEFIT MATTERS

13

Section 4.01

Establishment of Welfare Plans

13

Section 4.02

Accrued Paid Time Off

14

Section 4.03

Flexible Spending Accounts

14

Section 4.04

COBRA and HIPAA

14

Section 4.05

Third Party Vendors

15

 

 

ARTICLE V NONQUALIFIED DEFERRED COMPENSATION PLANS

15

Section 5.01

Deferred Compensation Plan

15

Section 5.02

Non-Employee Directors Deferred Compensation Plan

16

 

 

ARTICLE VI U.S. DEFINED CONTRIBUTION PLAN

16

Section 6.01

B/E Savings Plan

16

 

 

ARTICLE VII ANNUAL INCENTIVE PLANS

16

Section 7.01

B/E Annual Incentive Plans

16

 

 

ARTICLE VIII COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE MATTERS

17

Section 8.01

Restrictive Covenants in Employment and Other Agreements

17

Section 8.02

Termination of Participation

17

Section 8.03

Leaves of Absence

17

Section 8.04

Workers’ and Unemployment Compensation

18

Section 8.05

Preservation of Rights to Amend

18

 

i

--------------------------------------------------------------------------------


 

Section 8.06

Confidentiality

18

Section 8.07

Administrative Complaints/Litigation

18

Section 8.08

Reimbursement and Indemnification

18

Section 8.09

Fiduciary Matters

19

Section 8.10

Section 409A

19

 

 

ARTICLE IX MISCELLANEOUS

19

Section 9.01

Limitation of Liability

19

Section 9.02

Expenses

19

Section 9.03

Notices

20

Section 9.04

Public Announcements

20

Section 9.05

Severability

21

Section 9.06

Entire Agreement

21

Section 9.07

Amendment

21

Section 9.08

Waiver

21

Section 9.09

Assignment

21

Section 9.10

Parties in Interest

22

Section 9.11

Currency

22

Section 9.12

Tax Matters

22

Section 9.13

Governing Law

22

Section 9.14

Effect if Distribution Does Not Occur

22

Section 9.15

Waiver of Jury Trial

22

Section 9.16

Survival of Covenants

22

Section 9.17

Counterparts

23

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01

KLX Employees

 

Schedule 2.01(f)(i)

Employment Contracts

 

Schedule 2.01(f)(ii)

Employment Contracts

 

Schedule 4.01(a)

Welfare Benefits

 

Schedule 4.01(c)

Welfare Benefit Liabilities

 

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of December 15, 2014, by
and between B/E AEROSPACE, INC., a corporation organized under the laws of the
State of Delaware (“B/E”), and KLX INC., a corporation organized under the laws
of the State of Delaware (“KLX”). Each of B/E and KLX is sometimes referred to
herein as a “Party” and together, as the “Parties”.

 

WHEREAS B/E and KLX have entered into a Separation and Distribution Agreement as
of the date hereof (the “Separation Agreement”) pursuant to which B/E shall
separate into two separate, publicly traded companies, which shall operate the
Manufacturing Business and the CMS Business, respectively, and distribute to the
holders of issued and outstanding B/E Common Stock on a pro rata basis (in each
case without consideration being paid by such shareholders), through a spin-off,
all of the outstanding shares of common stock, par value $0.01 per share, of
KLX; and

 

WHEREAS, in connection with the Separation and Distribution, the Parties desire
to enter into this Agreement as a complement to the Separation Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Separation Agreement, and intending to be
legally bound hereby, B/E and KLX hereby agree as follows:

 

Article I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.01    Certain Defined Terms.

 

Unless otherwise defined herein, each capitalized term shall have the meaning
specified for such term in the Separation Agreement. As used in this Agreement:

 

“B/E Adjustment Ratio” means a fraction, the numerator of which is the B/E
Pre-Distribution Stock Value and the denominator of which is the B/E
Post-Distribution Stock Value.

 

“B/E Annual Incentive Plan” means any annual incentive bonus or commission
program maintained by B/E.

 

“B/E Common Stock” means the shares of common stock, par value $0.01 per share,
of B/E.

 

“B/E Deferred Compensation Plan” means the B/E Aerospace Inc. 2010 Deferred
Compensation Plan, as amended.

 

“B/E DSU” means any stock unit held by a non-employee member of the Board
pursuant to the B/E NEDDSP.

 

--------------------------------------------------------------------------------


 

“B/E Employee” means any individual who shall be employed by a member of the B/E
Group on and after the Distribution Date.

 

“B/E ESPP” means the Amended and Restated 1994 Employee Stock Purchase Plan, as
amended.

 

“B/E Equity Awards” means B/E RSAs, B/E RSUs, including any B/E Performance
Award, and B/E DSUs.

 

“B/E LTIP” means the B/E Aerospace, Inc. 2005 Long-Term Incentive Plan, as
amended.

 

“B/E NEDDSP” means the B/E Aerospace, Inc. Amended and Restated Non-Employee
Directors Stock and Deferred Compensation Plan, as amended.

 

“B/E Non-Employee Director” means any individual who shall be a non-employee
member of the Board immediately after the Distribution Date.

 

“B/E Performance Award” means the portion of any B/E RSA or RSU that is subject
to performance-based vesting.

 

“B/E Post-Distribution Stock Value” means the opening price per share of the B/E
Common Stock trading on the first trading day following the Distribution Date
during Regular Trading Hours.

 

“B/E Pre-Distribution Stock Value” means the closing price per share of the B/E
Common Stock trading regular way with due bills on the Distribution Date during
Regular Trading Hours.

 

“B/E Rabbi Trust” means the B/E Aerospace Inc. Deferred Compensation Plan Rabbi
Trust.

 

“B/E RSA” means the portion of any restricted stock awards issued under the B/E
LTIP that is subject only to time-based vesting.

 

“B/E RSU” means the portion of any RSUs issued under the B/E LTIP that is
subject only to time-based vesting.

 

“B/E Savings Plan” means the Amended and Restated B/E Aerospace Inc. Savings
Plan, as amended.

 

“B/E Welfare Plan” means any Welfare Plan sponsored or maintained by one or more
members of the B/E Group as of immediately prior to the Distribution Date.

 

“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right,

 

2

--------------------------------------------------------------------------------


 

restricted stock, restricted stock unit, deferred stock unit, other equity-based
compensation, severance pay, retention, change in control, salary continuation,
life, death benefit, health, hospitalization, workers’ compensation, sick leave,
vacation pay, disability or accident insurance or other employee benefit plan,
program, agreement or arrangement, including any “employee benefit plan” (as
defined in Section 3(3) of ERISA) (whether or not subject to ERISA) sponsored or
maintained by such entity or to which such entity is a party.

 

“CMS Business Employee” means an individual whose employment duties primarily
related to the CMS Business immediately prior to the Distribution Date.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

“Committee” means the Compensation Committee of the Board

 

“Employee Records” means all records pertaining to employment, including
benefits, eligibility, training history, performance reviews, disciplinary
actions, job experience and history and compensation history.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated thereunder.

 

“KLX Conversion Ratio” means a fraction, the numerator of which is the B/E
Pre-Distribution Stock Value and the denominator of which is the KLX
Post-Distribution Stock Value.

 

“KLX Employee” means any individual who shall be employed by KLX or a member of
the KLX Group on and after the date two days prior to the Distribution Date,
except for those employees identified on Schedule 1.01, who shall transfer
employment from B/E to KLX as of the Distribution Date, and excluding, for all
purposes under this Agreement, the Chief Executive Officer of KLX.

 

“KLX Equity Awards” means KLX RSAs and RSUs and any other awards to be granted
under the KLX LTIP.

 

“KLX Non-Employee Director” means any individual who shall be a non-employee
member of the board of directors of KLX immediately after the Distribution Date
and who is not a B/E Non-Employee Director.

 

“KLX Post-Distribution Stock Value” means the opening price per share of the KLX
Common Stock trading on the first trading day following the Distribution Date
during Regular Trading Hours.

 

3

--------------------------------------------------------------------------------


 

“Manufacturing Business Employee” means an individual whose employment duties
primarily related to the Manufacturing Business immediately prior to the
Distribution Date.

 

“Regular Trading Hours” means the period beginning at 9:30 AM, New York City
time, and ending at 4:00 PM, New York City time.

 

“RSU” means a right to receive a share of common stock of B/E or KLX, as
applicable, in the future.

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre-tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account, flexible spending
accounts, or cashable credits.

 

The following terms have the meanings set forth in the Sections set forth below:

 

Definition

 

Location

 

 

 

“B/E”

 

Preamble

“Former B/E Employee”

 

2.02(c)

“Former KLX Employee”

 

2.02(b)

“FICA”

 

2.01(e)

“FSA Participation Period”

 

4.04(a)

“FUTA”

 

2.01(e)

“KLX”

 

Preamble

“KLX Deferred Compensation Plan”

 

5.01(a)

“KLX Deferred Compensation Obligations”

 

5.01(d)

“KLX DSU”

 

3.03(c)

“KLX ESPP”

 

3.04

“KLX FSA”

 

4.03

“KLX LTIP”

 

3.02

“KLX Non-Employee Director Deferred Compensation Plan”

 

5.02

“KLX Performance Award”

 

3.03(e)

“KLX RSA”

 

3.03(a)

“KLX RSU”

 

3.03(c)

“KLX Welfare Plans”

 

4.01(a)

“Party”

 

Preamble

“Separation Agreement”

 

Recitals

 

4

--------------------------------------------------------------------------------


 

Section 1.02    Interpretation and Rules of Construction

 

In this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

 

(i)            when a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference is to an Article or Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(ii)           the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(iii)          whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

(iv)          the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(v)           all terms defined in this Agreement have the defined meanings when
used in any Ancillary Agreement, or any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein;

 

(vi)          if there is any conflict between the provisions of the Separation
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the body of this Agreement and the Schedules hereto, the
provisions of the body of this Agreement shall control unless explicitly stated
otherwise in such Schedule;

 

(vii)         the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; and

 

(viii)        references to a Person are also to its successors and permitted
assigns.

 

Article II

 

ASSIGNMENT OF EMPLOYEES

 

Section 2.01    Active Employees.

 

(a)                         Generally. Except as otherwise set forth in this
Agreement, effective not later than the Distribution Date, the employment of
each Manufacturing Business Employee who is employed by a member of the KLX
Group shall be assigned and transferred to B/E or a member of the B/E Group. The
employment of each CMS Business Employee who is employed by a member of the B/E
Group shall be assigned and transferred to KLX or a member of the KLX Group.

 

(b)                         At Will Employment. Notwithstanding the above or any
other provision of this Agreement, nothing in this Agreement shall create any
obligation on the part of any

 

5

--------------------------------------------------------------------------------


 

member of the KLX Group or the B/E Group to continue the employment of any
employee for any period of time following the Distribution Date or to change the
employment status of any employee from “at will,” to the extent such employee is
an “at will” employee under applicable Law.

 

(c)                         Severance. The Distribution and the assignment,
transfer or continuation of the employment of employees in connection therewith
shall not be deemed a severance of employment of any employee for purposes of
any plan, policy, practice or arrangement of any member of the B/E Group or KLX
Group.

 

(d)                         Not a Change of Control/Change in Control. Neither
the consummation of the Distribution nor any transaction in connection with the
Distribution shall be deemed a “change of control,” “change in control,” or term
of similar import for purposes of Section 409A of the Code or any Benefit Plan
of B/E Group or KLX Group.

 

(e)                          Payroll and Related Taxes. With respect to the
portion of the tax year occurring prior to the day immediately following the
Distribution Date, B/E will (i) be responsible for all payroll obligations, tax
withholding and reporting obligations and (ii) furnish a Form W-2 or similar
earnings statement to all KLX Employees and Former KLX Employees for such
period. With respect to the remaining portion of such tax year, KLX will (A) be
responsible for all payroll obligations, tax withholding, and reporting
obligations regarding KLX Employees and (B) furnish a Form W-2 or similar
earnings statement to all KLX Employees. With respect to each KLX Employee, B/E
and KLX shall, and shall cause their respective Affiliates to (to the extent
permitted by applicable Law and practicable) (1) treat KLX (or the applicable
member of the KLX Group) as a “successor employer” and B/E (or the applicable
member of the B/E Group) as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, to the extent appropriate, for purposes
of taxes imposed under the United States Federal Insurance Contributions Act, as
amended (“FICA”), or the United States Federal Unemployment Tax Act, as amended
(“FUTA”), (2) cooperate with each other to avoid, to the extent possible, the
restart of FICA and FUTA upon or following the Distribution Date with respect to
each such KLX Employee for the tax year during which the Distribution Date
occurs, and (3) file tax returns, exchange wage payment information, and report
wage payments made by the respective predecessor and successor employer on
separate IRS Forms W-2 or similar earnings statements to each such KLX Employee
for the tax year in which the Distribution Date occurs, in a manner provided in
Section 4.02(l) of Revenue Procedure 2004-53.

 

(f)                          Employment Contracts. Effective as of the
Distribution Date, KLX will assume and honor, or will cause a member of the KLX
Group to assume and honor, the agreements to which any KLX Employee is party
with any member of the B/E Group, that are set forth on Schedule 2.01(f)(i). B/E
will similarly assume and honor, or will cause a member of the B/E Group to
assume and honor, the agreements to which any B/E Employee is a party with any
member of the KLX Group that are set forth on Schedule 2.01(f)(ii).

 

6

--------------------------------------------------------------------------------


 

Section 2.02     Former Employees.

 

(a)                         General Principle. Except as otherwise provided in
this Agreement, each former employee of the KLX Group or the B/E Group as of the
Distribution Date will be considered a former employee of the business as to
which his or her duties were primarily related immediately prior to his or her
termination of employment with all of KLX, B/E and their respective Affiliates.

 

(b)                         Former KLX Employees. Former employees of the KLX
Group as of the Distribution Date shall be deemed to include all employees who,
as of their last day of employment with all of KLX, B/E and their respective
Affiliates, had employment duties primarily related to the CMS Business
(collectively, the “Former KLX Employees”).

 

(c)                          Former B/E Employees. Former employees of the B/E
Group as of the Distribution Date shall be deemed to include all employees who,
as of their last day of employment with all of KLX, B/E and their respective
Affiliates, had employment duties primarily related to the Manufacturing
Business (collectively, the “Former B/E Employees”).

 

Section 2.03     Employment Law Obligations.

 

(a)                         Compliance With Employment Laws. On and after the
Distribution Date (i) the members of the KLX Group shall be responsible for
adopting and maintaining any policies or practices, and for all other actions
and inactions, necessary to comply with employment-related laws and requirements
relating to the employment of the KLX Employees and (ii) the members of the B/E
Group shall remain responsible for adopting and maintaining any policies or
practices, and for all other actions and inactions, necessary to comply with
employment-related laws and requirements relating to the employment of the B/E
Employees and the treatment of the Former B/E Employees and Former KLX Employees
in respect of their former employment with B/E.

 

Section 2.04     Employee Records.

 

(a)                         Employee Records Relating to KLX Employees and
Former KLX Employees. All Employee Records and data in any form relating to KLX
Employees and Former KLX Employees shall be the property of KLX, except that
data pertaining to the KLX Employee or Former KLX Employee and relating to any
period that to the KLX Employee or Former KLX Employee was employed by a member
of the B/E Group prior to the Distribution shall be jointly owned by KLX and
B/E.

 

(b)                         Employee Records Relating to B/E Employees and
Former B/E Employees. All Employee Records and data in any form relating to B/E
Employees and Former B/E Employees shall be the property of B/E, except that
data pertaining to the B/E Employee or Former B/E Employee and relating to any
period that the B/E Employee or Former B/E Employee was employed by KLX, B/E or
any of their respective Affiliates prior to the Distribution shall be jointly
owned by KLX and B/E.

 

(c)                          Sharing of Records. The Parties shall use their
respective reasonable commercial efforts to provide each other such Employee
Records and information only as

 

7

--------------------------------------------------------------------------------


 

necessary or appropriate to carry out their obligations under applicable Law
(including, without limitation, any relevant privacy protection laws or
regulations in any applicable jurisdictions), this Agreement or the Separation
Agreement or the Transition Services Agreement, or for the purposes of
administering their respective employee Benefit Plans and policies. Subject to
applicable Law, all information and Employee Records regarding employment and
personnel matters of (i) B/E Employees and Former B/E Employees shall be
accessed, retained, held, used, copied and transmitted after the Distribution
Date by B/E in accordance with all laws and policies relating to the collection,
storage, retention, use, transmittal, disclosure and destruction of such records
and (ii) KLX Employees and Former KLX Employees shall be accessed, retained,
held, used, copied and transmitted after the Distribution Date by KLX in
accordance with all laws and policies relating to the collection, storage,
retention, use, transmittal, disclosure and destruction of such records. The
Parties shall reimburse each other for any reasonable costs incurred in copying
or transmitting any records requested pursuant to this Section 2.04.

 

(d)                         Access to Records. To the extent consistent with
applicable privacy protection laws or regulations, access to such Employee
Records after the Distribution Date will be provided to KLX and B/E in
accordance with the Separation Agreement. In addition, notwithstanding anything
to the contrary, KLX shall retain reasonable access to those Employee Records
retained by B/E necessary for KLX’s continued administration of any plans or
programs on behalf of Employees after the Distribution Date, provided that such
access shall be limited to individuals who have a job-related need to access
such Employee Records. KLX shall also retain copies of all restrictive covenant
agreements with any B/E Employee or Former B/E Employee in which KLX has a valid
business interest.

 

(e)                          Maintenance of Employee Records. With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all such information, KLX and B/E shall each comply with all applicable Laws,
regulations and internal policies, and each Party shall indemnify and hold
harmless the other Party from and against any and all liability, claims,
actions, and damages that arise from a failure (by the indemnifying party or its
agents) to so comply with all applicable Laws, regulations and internal policies
applicable to such information.

 

(f)                          No Access to Computer Systems. Except as set forth
in the Separation Agreement or the Transition Services Agreement, no provision
of this Agreement shall give either Party direct access to the computer systems
of the other Party, unless specifically permitted by the owner of such systems.

 

(g)                          Relation to Separation Agreement. The provisions of
this Section 2.04 shall be in addition to, and not in derogation of, the
provisions of the Separation Agreement governing Confidential Information and
access to and use of employees, Information and Records.

 

(h)                         Confidentiality. Except as otherwise set forth in
this Agreement, all Employee Records and data relating to employees shall, in
each case, be subject to the confidentiality provisions of the Separation
Agreement.

 

8

--------------------------------------------------------------------------------


 

(i)                           Cooperation. Each member of the B/E Group and KLX
Group shall use reasonable commercial efforts to share, retain and maintain data
and Employee Records that are necessary or appropriate to further the purposes
of this Section 2.04 and for each other to administer their respective Benefit
Plans to the extent consistent with this Agreement and applicable Law. Except as
provided under the Transition Services Agreement, neither B/E nor KLX shall
charge the other any fee for such cooperation. The Parties agree to cooperate as
long as is reasonably necessary to further the purposes of this Section 2.04.

 

Article III

 

EQUITY AWARDS

 

Section 3.01      General Principles.

 

(a)                         B/E and KLX shall take any and all reasonable
actions as shall be necessary and appropriate to further the provisions of this
ARTICLE III, including, to the extent practicable, providing written notice or
similar communication to each employee who holds one or more awards granted
under the B/E LTIP informing such employee of (i) the actions contemplated by
this ARTICLE III with respect to such awards and (ii) whether (and during what
time period) any “blackout” period shall be imposed upon holders of awards
granted under the B/E Equity Plan during which time awards may not be exercised
or settled, as the case may be.

 

(b)                         From and after the Distribution, (i) a grantee who
has outstanding awards under the B/E LTIP or the KLX LTIP shall be considered to
have been employed by the applicable plan sponsor before and after the
Distribution for purposes of (x) vesting and (y) determining the date of
termination of employment as it applies to any such award and (ii) for purposes
of determining whether any “change in control” has occurred with respect to any
B/E Equity Award or KLX Equity Award, (A) a “change in control” shall only be
deemed to have occurred for purposes of any award that is held by an B/E
Employee upon a “change in control” of B/E and (B) a “change in control” shall
only be deemed to have occurred for purposes of any award that is held by a KLX
Employee upon a “change in control” of KLX.

 

(c)                          No award described in this ARTICLE III, whether
outstanding or to be issued, adjusted, substituted, assumed, converted or
cancelled by reason of or in connection with the Distribution, shall be issued,
adjusted, substituted, assumed, converted or cancelled until in the judgment of
the administrator of the applicable plan or program such action is consistent
with all applicable Laws, including federal securities Laws. Any period of
exercisability will not be extended on account of a period during which such an
award is not exercisable pursuant to the preceding sentence.

 

Section 3.02       Establishment of Long-Term Incentive Plan. On or prior to the
Distribution Date, KLX shall establish a long-term incentive plan for the
benefit of eligible KLX Employees that is substantially similar to the B/E LTIP
(the “KLX LTIP”), except that the KLX LTIP will also provide for the granting of
the KLX RSAs, KLX RSUs, KLX DSUs and KLX Performance Awards to be granted
pursuant to Section 3.03 hereof. Prior to the Distribution Date, B/E, as the
sole stockholder of KLX, shall approve the KLX LTIP.

 

9

--------------------------------------------------------------------------------


 

Section 3.03        Treatment of Outstanding B/E Equity Awards.

 

(a)                          B/E RSAs held by KLX Employees and KLX Non-Employee
Directors. Rather than participate in the Distribution, the B/E RSAs that are
outstanding, unvested and held by a KLX Employee or KLX Non-Employee Director as
of immediately prior to the Effective Time shall be assumed by KLX upon the
Effective Time and the holder thereof shall be entitled to receive, in
replacement of his or her B/E RSAs, as soon as practicable following the
Effective Time, a number of restricted shares of KLX Common Stock (“KLX RSAs”),
which shall be equal to the number of shares subject to such B/E RSAs
immediately prior to the Effective Time, multiplied by the KLX Conversion Ratio
and rounded down to the nearest whole share (with each separate vesting tranche
of KLX RSAs comprising the holder’s aggregate number of KLX RSAs being rounded
up or down to the nearest whole share). Each KLX RSA described in the preceding
sentence shall be subject to substantially the same terms and conditions after
the Effective Time as the terms and conditions applicable to the corresponding
B/E RSA immediately prior to the Effective Time (including vesting); provided,
however, that from and after the Effective Time the vesting of each KLX RSA
shall be determined based upon continued service with the KLX Group.

 

(b)                          B/E RSAs held by B/E Employees and B/E Non-Employee
Directors. Rather than participate in the Distribution, the B/E RSAs that are
outstanding, unvested and held by a B/E Employee, Former B/E Employee, B/E
Director and Former KLX Employee as of immediately prior to the Effective Time
shall, as soon as practicable following the Effective Time, be adjusted by
multiplying the number of shares of B/E Common Stock subject to such B/E RSAs
immediately prior to the Effective Time by the B/E Adjustment Ratio and rounding
down to the nearest whole share (with each separate vesting tranche of B/E RSAs
comprising the holder’s aggregate number of B/E RSAs being rounded up or down to
the nearest whole share). Following the Effective Time, the adjusted B/E RSAs
shall remain subject to the same terms and conditions as applicable to the B/E
RSA prior to the Effective Time.

 

(c)                          B/E RSUs and B/E DSUs held by KLX Employees and KLX
Non-Employee Directors. The B/E RSUs or B/E DSUs that are outstanding and held
by a KLX Employee or KLX Non-Employee Director, as of immediately prior to the
Effective Time, shall be assumed by KLX and converted, as soon as practicable
following the Effective Time, into an award of RSUs (“KLX RSUs”) or DSUs (“KLX
DSUs”), as applicable, over KLX Common Stock equal to the number of shares
subject to such B/E RSUs or B/E DSUs immediately prior to the Effective Time,
multiplied by the KLX Conversion Ratio and rounded down to the nearest whole
share (with each separate vesting tranche of KLX RSUs comprising the holder’s
aggregate number of KLX RSUs being rounded up or down to the nearest whole
share). Each KLX RSU or KLX DSU described in the preceding sentence shall be
subject to substantially the same terms and conditions after the Effective Time
as the terms and conditions applicable to the corresponding B/E RSU or B/E DSU,
as applicable, immediately prior to the Effective Time (including vesting);
provided, however, that from and after the Effective Time the vesting of each
KLX RSU shall be determined based upon continued service with the KLX Group.

 

(d)                          B/E RSUs and B/E DSUs held by B/E Employees and B/E
Non-Employee Directors. The B/E RSUs and B/E DSUs that are outstanding and held
by a B/E Employee,

 

10

--------------------------------------------------------------------------------


 

B/E Non-Employee Director, Former B/E Employee, or Former KLX Employee, as of
immediately prior to the Effective Time shall be adjusted, as soon as
practicable following the Effective Time, by multiplying the number of shares
subject to such B/E RSUs or B/E DSUs immediately prior to the Effective Time by
the B/E Adjustment Ratio and rounding down to the nearest whole share (with each
separate vesting tranche of B/E RSUs comprising the holder’s aggregate number of
B/E RSUs being rounded up or down to the nearest whole share). Following the
Effective Time, all adjusted B/E RSUs and adjusted B/E DSUs shall remain subject
to the same terms and conditions as applicable to the B/E RSU or B/E DSU prior
to the Effective Time.

 

(e)                          B/E Performance Awards held by KLX Employees. The
B/E Performance Awards that are outstanding and held by a KLX Employee, as of
immediately prior to the Effective Time, shall be assumed by KLX upon the
Effective Time and converted into an award, subject to performance-based
vesting, over KLX Common Stock (“KLX Performance Award”). The target number of
shares of B/E Common Stock subject to each such B/E Performance Award shall be
converted into a target number of shares of KLX Common Stock subject to each KLX
Performance Award in the manner set forth above in Section 3.03(a) or 3.03(c),
as applicable. The board of directors of KLX (or any duly authorized committee
or representative thereof) will set new performance targets for the period
following the Effective Time. Following the Effective Time, the KLX Performance
Awards shall remain subject to the same terms and conditions as applicable to
the corresponding B/E Performance Awards prior to the Effective Time (including
the annual performance targets previously set by the Board, or any duly
authorized committee or representative thereof, for the portion of the
performance period prior to the Effective Time), except that the attainment of
any annual performance target for the portion of the performance period after
the Effective Time shall be determined by reference to the performance target
set by the board of directors of KLX (or any duly authorized committee or
representative thereof).

 

(f)                          B/E Performance Awards held by B/E Employees. The
B/E Performance Awards that are outstanding and held by a B/E Employee, shall be
converted as of the Effective Time into an adjusted B/E Performance Award. The
target number of shares of B/E Common Stock subject to each such B/E Performance
Award prior to the Effective Time shall be adjusted in the manner set forth
above in Section 3.03(b) or 3.03(d), as applicable. The Board (or any duly
authorized committee or representative thereof) shall set new performance
targets for the period following the Effective Time. Following the Effective
Time, the B/E Performance Awards shall remain subject to the same terms and
conditions as applicable to the B/E Performance Awards prior to the Effective
Time (including the annual performance targets previously set by the Board, or
any duly authorized committee or representative thereof, for the portion of the
performance period prior to the Effective Time).

 

Section 3.04       Employee Stock Purchase Plan. Effective as of the
Distribution Date, KLX shall establish an employee stock purchase plan for the
benefit of KLX Employees that is substantially similar to the B/E ESPP (the “KLX
ESPP”). Prior to the Distribution Date, B/E, as the sole stockholder of KLX,
shall approve the KLX ESPP.

 

(a)                          Unless otherwise decided by the Committee in its
sole discretion, all payroll deductions under the B/E ESPP shall cease following
the last payroll payment date

 

11

--------------------------------------------------------------------------------


 

prior to the Distribution Date. The option period that would be in progress on
the Distribution Date shall be shortened so that the exercise shall occur by the
day prior to the Distribution Date. After such exercise, any residual amounts
remaining in the B/E ESPP accounts of KLX Employees shall remain in such
accounts until after the Distribution Date, at which point they shall be
transferred to KLX for deposit in the appropriate individuals’ KLX ESPP
accounts. In the event that a KLX Employee chooses not to participate in the KLX
ESPP, that KLX Employee shall receive the appropriate residual amount following
the Distribution Date.

 

Section 3.05      Section 16(b) of the Exchange Act; Code Section 162(m).

 

(a)                          By approving the adoption of this Agreement, the
respective Boards of Directors of each of B/E and KLX intend to exempt from the
short-swing profit recovery provisions of Section 16(b) of the Exchange Act, by
reason of the application of Rule 16b-3 thereunder, all acquisitions and
dispositions of equity incentive awards by non-employee directors and officers
of each of B/E and KLX.

 

(b)                          Notwithstanding anything in this Agreement to the
contrary (including the treatment of deferred compensation plans, outstanding
equity awards and annual incentive awards as described herein), B/E and KLX
agree to negotiate in good faith regarding the need for any treatment different
from that otherwise provided herein to ensure that a federal income tax
deduction for the payment of such deferred compensation or equity award, annual
incentive award or other compensation is, to the extent prescribed under the
terms of the applicable plan and award agreement, not limited by reason of
Section 162(m) of the Code.

 

Section 3.06        Liabilities for Settlement of Awards. Except as provided for
pursuant to Section 3.08, from and after the Effective Time (a) B/E shall be
responsible for all Liabilities associated with B/E Equity Awards, including
share delivery, registration or other obligations related to the exercise,
vesting or settlement of the B/E Equity Awards and (b) KLX shall be responsible
for all Liabilities associated with KLX Equity Awards, including any option
exercise, share delivery, registration or other obligations related to the
exercise, vesting or settlement of the KLX Equity Awards.

 

Section 3.07         Form S-8. Upon or as soon as reasonably practicable after
the Effective Time and subject to applicable Law, KLX shall prepare and file
with the SEC one or several registration statements on Form S-8 (or another
appropriate form) registering under the Securities Act the offering of a number
of shares of KLX Common Stock at a minimum equal to the number of shares that
are or may be subject to KLX Equity Awards. KLX shall use commercially
reasonable efforts to cause any such registration statement to be kept effective
(and the current status of the prospectus or prospectuses required thereby to be
maintained) as long as any KLX Equity Awards remain outstanding.

 

Section 3.08         Tax Reporting and Withholding for Equity-Based Awards. A
member of the B/E Group will be responsible for all income, payroll, or other
tax reporting related to income of B/E Employees, B/E Non-Employee Directors,
Former B/E Employees, or Former KLX Employees from B/E Equity Awards, and a
member of the KLX Group will be responsible for all income, payroll, or other
tax reporting related to income of KLX Employees and KLX Non-Employee Directors
from KLX Equity Awards. Further, a member of the B/E

 

12

--------------------------------------------------------------------------------


 

Group shall be responsible for remitting applicable tax withholdings for B/E
Employees, Former B/E Employees and Former KLX Employees to each applicable
taxing authority, and a member of the KLX Group shall be responsible for
remitting applicable tax withholdings for KLX Employees to each applicable
taxing authority. B/E and KLX acknowledge and agree that the Parties will
cooperate with each other and with third-party providers to effectuate
withholding and remittance of taxes, as well as required tax reporting, in a
timely, efficient, and appropriate manner.

 

Article IV

 

CERTAIN U.S. WELFARE BENEFIT MATTERS

 

Section 4.01          Establishment of Welfare Plans.

 

(a)                          On or prior to January 1, 2015, KLX shall establish
and adopt Welfare Plans that will provide welfare benefits to each eligible KLX
Employee who is, as of the Distribution Date, a participant in any of the B/E
Welfare Plans (and their eligible spouses and dependents, as the case may be)
under terms and conditions that are substantially similar to the B/E Welfare
Plans (the “KLX Welfare Plans”). Coverage and benefits under the B/E Welfare
Plans shall then be provided to the KLX Employees on an uninterrupted basis
under the newly established KLX Welfare Plans which shall contain substantially
the same terms and conditions as in effect under the corresponding B/E Welfare
Plans immediately prior to the Distribution Date, unless otherwise noted on
Schedule 4.01(a). KLX Employees shall cease to be eligible for coverage under
the B/E Welfare Plans on January 1, 2015, unless otherwise noted on Schedule
4.01(a). For the avoidance of doubt, KLX shall not participate in any B/E
Welfare Plans on or after January 1, 2015, and B/E Employees and Former B/E
Employees shall not participate in any KLX Welfare Plans at any time. During the
period, if any, after the Distribution Date and before January 1, 2015, coverage
for KLX Employees under the B/E Welfare Plans shall be provided pursuant to the
terms set forth in the Transition Services Agreement.

 

(b)                          KLX shall use commercially reasonable efforts to
cause all KLX Welfare Plans (to the extent not already waived or taken into
account, as applicable, prior to the date hereof) to (i) waive all limitations
as to preexisting conditions, exclusions, and service conditions with respect to
participation and coverage requirements applicable to KLX Employees, other than
limitations that were in effect with respect to such KLX Employees as of the
Distribution Date under the B/E Welfare Plans, and (ii) waive any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to a KLX Employee to the extent such KLX Employee had satisfied any
similar limitation under the analogous B/E Welfare Plan as of the Distribution
Date.

 

(c)                          Unless otherwise noted on Schedule 4.01(c), B/E
shall retain Liability and responsibility in accordance with the applicable B/E
Welfare Plan for all reimbursement claims (such as medical and dental claims)
for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) incurred by KLX Employees (and their dependents and
beneficiaries) under such plans prior to January 1, 2015 and KLX shall retain
Liability and responsibility in accordance with the KLX Welfare Plans for all

 

13

--------------------------------------------------------------------------------


 

reimbursement claims (such as medical and dental claims) for expenses incurred
and for all non-reimbursement claims (such as life insurance claims) incurred by
KLX Employees (and their dependents and beneficiaries) on or following
January 1, 2015. For purposes of this Section 4.01, a benefit claim shall be
deemed to be incurred as follows: (i) when the event giving rise to the benefit
under the applicable plan has occurred as set forth in the governing plan
documents, if it is clear based on the governing documents of both the B/E
Welfare Plan and KLX Welfare Plans which plan should be responsible for the
claim or, if not, as follows: (ii) (A) health, dental, vision, employee
assistance program, education assistance program and prescription drug benefits
(including in respect of any hospital confinement), upon provision of such
services, materials or supplies; and (B) life, accidental death and
dismemberment and business travel accident insurance benefits, upon the death,
or other event giving rise to such benefits. The members of the B/E Group shall
retain liability and responsibility in accordance with the applicable B/E
Welfare Plan for all reimbursement claims (such as medical and dental claims)
for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) for individuals who, immediately prior to January 1, 2015, are
Former KLX Employees (and their dependents and beneficiaries), including any
such employee on long-term disability on January 1, 2015.

 

(d)                          Benefit Elections and Designations. As of
January 1, 2015, KLX shall cause the KLX Welfare Plans to recognize and give
effect to all elections and designations (including all coverage and
contribution elections and beneficiary designations) made by each KLX Employee
under, or with respect to, the corresponding B/E Welfare Plan for the plan year
in which the Distribution occurs. Notwithstanding the foregoing, nothing in this
Section 4.01 will prohibit KLX from soliciting or causing the solicitation of
new election forms or beneficiary designations from KLX Employees to be
effective under the KLX Welfare Plan as of January 1, 2015.

 

Section 4.02      Accrued Paid Time Off. KLX shall credit each KLX Employee with
the amount of accrued but unused vacation time, sick time and other time-off
benefits as such KLX Employee had with the B/E Group as of January 1, 2015.

 

Section 4.03      Flexible Spending Accounts. On or prior to January 1, 2015,
KLX shall establish and adopt KLX Welfare Plans that will provide health care
flexible spending account and dependent care flexible spending account benefits
to KLX Employees (each a “KLX FSA”).

 

Section 4.04      COBRA and HIPAA. B/E shall retain responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to Former KLX Employees who, prior to the Distribution Date, were
covered under a B/E Welfare Plan pursuant to COBRA. B/E shall be responsible for
administering compliance with any certificate of creditable coverage
requirements of HIPAA or Medicare applicable to the B/E Welfare Plans with
respect to KLX Employees. The Parties agree that neither the Distribution nor
any transfers of employment that occur in connection with and on or prior to the
Distribution shall constitute a COBRA qualifying event for purposes of COBRA;
provided, that, in all events, KLX shall assume, or shall have caused the KLX
Welfare Plans to assume, responsibility for compliance with the health care
continuation coverage requirements of COBRA with respect to

 

14

--------------------------------------------------------------------------------


 

KLX Employees who, on or after January 1, 2015 incur a qualifying event for
purposes of COBRA.

 

Section 4.05      Third Party Vendors. Except as provided below, to the extent
any B/E Welfare Plan is administered by a third-party vendor, B/E and KLX will
cooperate and use their reasonable commercial efforts to “clone” any contract
with such third-party vendor for KLX and to maintain any pricing discounts or
other preferential terms for both B/E and KLX. Neither party shall be liable for
failure to obtain such pricing discounts or other preferential terms for KLX.
Each party shall be responsible for any additional premiums, charges or
administrative fees that such party may incur pursuant to this Section 4.05

 

Article V

 

NONQUALIFIED DEFERRED COMPENSATION PLANS

 

Section 5.01     Deferred Compensation Plan.

 

(a)                          Prior to the Distribution Date, KLX shall establish
a nonqualified deferred compensation plan that is identical in all material
respects to the B/E Deferred Compensation Plan (the “KLX Deferred Compensation
Plan”) for the benefit of each KLX Employee who is, immediately prior to the
Distribution Date, a participant in the B/E Deferred Compensation Plan. KLX
shall be responsible for any and all Liabilities and other obligations with
respect to the KLX Deferred Compensation Plan, and KLX shall assume and fully
perform, pay and discharge, all obligations of the B/E Deferred Compensation
Plan relating to KLX Employees as of the Distribution Date.

 

(b)                          Prior to the Distribution Date, KLX shall establish
a trust in a form that is identical in all material respects to the B/E Rabbi
Trust as in effect as of the Distribution Date (the “KLX Rabbi Trust”). In
connection with the assumption of the Liabilities under the B/E Deferred
Compensation Plan in respect of KLX Employees, B/E shall, prior to the
Distribution Date, transfer Assets from the B/E Rabbi Trust to the KLX Rabbi
Trust. The amount of Assets to be transferred to the KLX Rabbi Trust shall be
determined by multiplying the value of the Liabilities to be transferred to the
KLX Deferred Compensation Plan by a fraction, the numerator of which is the fair
market value of the assets held in the B/E Rabbi Trust immediately prior to the
transfer and the denominator of which is the amount of Liabilities of the B/E
Deferred Compensation Plan immediately prior to the transfer. The valuation of
Liabilities shall be calculated by the record keeper for the B/E Deferred
Compensation Plan and the value of Assets shall be calculated by the Trustee of
the B/E Rabbi Trust, and such valuations shall be approved by B/E and KLX.

 

(c)                          To the extent consistent with the funding
objectives of the transfer described in Section 5.01(b), above, B/E shall, in
determining the types of Assets to transfer to the KLX Rabbi Trust, direct the
trustee of the B/E Rabbi Trust to transfer life insurance policies with respect
to which KLX Employees are the insureds. B/E and KLX may agree in writing to
modify the amount of Assets to be transferred to the KLX Rabbi Trust, as
calculated under the provisions of Section 5.01(b), if the cash value of the
insurance policies naming the KLX Employees exceeds the amount calculated.

 

15

--------------------------------------------------------------------------------


 

(d)                          Upon or as soon as reasonably practicable after the
Effective Time and subject to applicable Law, KLX shall prepare and file with
the SEC one or several registration statements on Form S-8 (or another
appropriate form) registering under the Securities Act the unsecured obligations
of KLX to pay deferred compensation in the future in accordance with the terms
of the KLX Deferred Compensation Plan (the “KLX Deferred Compensation
Obligations”). KLX shall use commercially reasonable efforts to cause any such
registration statement to be kept effective (and the current status of the
prospectus or prospectuses required thereby to be maintained) as long as any KLX
Deferred Compensation Obligations remain outstanding.

 

Section 5.02          Non-Employee Directors Deferred Compensation Plan. On or
prior to the Distribution Date, KLX shall establish a nonqualified deferred
compensation plan for the benefit of the non-employee KLX Non-Employee Directors
that is substantially similar to the B/E NEDDSP (the “KLX Non-Employee Director
Deferred Compensation Plan”).

 

Article VI

 

U.S. DEFINED CONTRIBUTION PLAN

 

Section 6.01        B/E Savings Plan.

 

(a)                          On or prior to the Distribution Date, B/E and KLX
shall take all necessary actions to convert the B/E Savings Plan to a multiple
employer plan and add KLX as a sponsor to the B/E Savings Plan. On and after the
Distribution Date, KLX Employees who participated in the B/E Savings Plan prior
to the Distribution Date shall continue to participate on the B/E Savings Plan
on the same terms and conditions as applied prior to the Distribution Date. On
and after the Distribution Date, all contributions payable to the B/E Savings
Plan with respect to KLX Employees, determined in accordance with the terms and
provisions of the B/E Savings Plan, ERISA and the Code, shall be paid by KLX to
the B/E Savings Plan.

 

(b)                          The B/E Savings Plan shall provide, effective as of
the Distribution Date, (i) for the establishment of a KLX Common Stock fund and
(ii) that such KLX Common Stock fund shall receive a transfer of and hold all
shares of KLX Common Stock distributed in connection with the Distribution in
respect of shares of B/E Common Stock. All participants in the B/E Savings Plan
will be prohibited from increasing their holdings in such KLX Common Stock fund
under the B/E Savings Plan, and may elect to liquidate their holdings in such
KLX Common Stock fund and invest those monies in any other investment fund
offered under the B/E Savings Plan.

 

Article VII

 

ANNUAL INCENTIVE PLANS

 

Section 7.01       B/E Annual Incentive Plans.

 

(a)                          2014 Bonuses. B/E shall pay eligible KLX Employees
a cash bonus payment equal to the full annual cash bonus amount earned by such
KLX Employee for 2014, as determined by B/E, immediately prior to the
Distribution Date. B/E shall be entitled to the

 

16

--------------------------------------------------------------------------------


 

benefit of any tax deduction in respect of the cash bonus payment made pursuant
to this Section 7.01(a).

 

(b)                          Future Annual Incentive Plans. Each of B/E and KLX
are expected to implement their own annual incentive plans for calendar year
2015 in which B/E Employees and KLX Employees, respectively, will participate.
KLX shall be solely responsible for funding, paying and discharging all
obligations relating to any annual cash incentive awards that any KLX Employee
is eligible to receive under any KLX annual incentive plan with respect to
payments made on account of performance periods beginning at or after January 1,
2015, and B/E shall be solely responsible for funding, paying and discharging
all obligations relating to any annual cash incentive awards that any B/E
Employee is eligible to receive under any B/E Annual Incentive Plan with respect
to payments made on account of performance periods beginning at or after
January 1, 2015.

 

Article VIII

 

COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE

MATTERS

 

Section 8.01      Restrictive Covenants in Employment and Other Agreements. To
the fullest extent permitted by the agreements described in this Section 8.01
and applicable Law, B/E shall assign, or cause an applicable member of the B/E
Group to assign (including through notification to employees, as applicable), to
KLX or a member of the KLX Group, as designated by KLX, all agreements
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) between a member of the B/E Group and a KLX
Employee, with such assignment to be effective as of the Distribution Date. To
the extent that assignment of such agreements is not permitted, effective as of
the Distribution Date, each member of the KLX Group shall be considered to be a
successor to each member of the B/E Group for purposes of, and a third-party
beneficiary with respect to, all agreements containing restrictive covenants
(including confidentiality, non-competition and non-solicitation provisions)
between a member of the B/E Group and a KLX Employee, such that each member of
the KLX Group shall enjoy all the rights and benefits under such agreements
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the KLX Group; provided, however, that in no event
shall B/E be permitted to enforce such restrictive covenant agreements against
KLX Employees for action taken in their capacity as employees of a member of the
KLX Group.

 

Section 8.02 Termination of Participation. Except as otherwise provided under
this Agreement, effective as of the Distribution Date, KLX Employees shall cease
participation in each B/E Benefit Plan and shall no longer be eligible to
participate in any B/E Benefit Plan.

 

Section 8.03 Leaves of Absence. KLX will continue to apply the appropriate leave
of absence policies applicable to inactive KLX Employees who are on an approved
leave of absence as of the Distribution Date. Leaves of absence taken by KLX
Employees prior to the Distribution Date shall be deemed to have been taken as
employees of a member of the KLX Group.

 

17

--------------------------------------------------------------------------------


 

Section 8.04      Workers’ and Unemployment Compensation. All workers’
compensation Liabilities relating to, arising out of, or resulting from any
claim by a B/E Employee, Former B/E Employee, KLX Employee or Former KLX
Employee that results from an accident, incident or event occurring, or from an
occupational disease which becomes manifest, prior to the Distribution Date
shall be retained by B/E. Effective as of the Distribution Date, KLX, acting
through the member of the KLX Group employing each KLX Employee, will be
responsible for (a) obtaining workers’ compensation insurance, including
providing all collateral required by the insurance carriers and providing all
notices to KLX Employees required by applicable workers’ compensation Laws and
(b) establishing new or transferred unemployment insurance employer accounts,
policies and claims handling contracts with the applicable government agencies.

 

Section 8.05      Preservation of Rights to Amend. The rights of B/E or KLX to
amend or terminate any plan, program, or policy referred to herein shall not be
limited in any way by this Agreement.

 

Section 8.06      Confidentiality. Each Party agrees that any information
conveyed or otherwise received by or on behalf of a Party in conjunction
herewith is confidential and is subject to the terms of the confidentiality
provisions set forth in the Separation Agreement.

 

Section 8.07      Administrative Complaints/Litigation. To the extent that any
legal action relates to a putative or certified class of plaintiffs, which
includes both B/E Employees (or Former B/E Employees) and KLX Employees (or
Former KLX Employees) and such action involves employment or Benefit Plan
related claims, reasonable costs and expenses incurred by the Parties in
responding to such legal action shall be allocated among the Parties equitably
in proportion to a reasonable assessment of the relative proportion of B/E
Employees (or Former B/E Employees) and KLX Employees (or Former KLX Employees)
included in or represented by the putative or certified plaintiff class. The
procedures contained in the indemnification and related litigation cooperation
provisions of the Separation Agreement shall apply with respect to each Party’s
indemnification obligations under this Section 8.07.

 

Section 8.08      Reimbursement and Indemnification. To the extent provided for
under this Agreement, each Party agrees to reimburse the other Party, within 30
days of receipt from the other Party of reasonable verification, for all costs
and expenses which the other Party may incur on its behalf as a result of any of
the respective Welfare Plans and other Benefit Plans. All Liabilities retained,
assumed, or indemnified against by KLX pursuant to this Agreement, and all
Liabilities retained, assumed, or indemnified against by B/E pursuant to this
Agreement, shall in each case be subject to the indemnification provisions of
the Separation Agreement. Notwithstanding anything to the contrary, (i) no
provision of this Agreement shall require any member of the KLX Group to pay or
reimburse to any member of the B/E Group any benefit-related cost item that a
member of the KLX Group has paid or reimbursed to any member of the B/E Group
prior to the Effective Time; and (ii) no provision of this Agreement shall
require any member of the B/E to pay or reimburse to any member of the KLX Group
any benefit-related cost item that a member of the B/E Group has paid or
reimbursed to any member of the KLX Group prior to the Effective Time.

 

18

--------------------------------------------------------------------------------


 

Section 8.09      Fiduciary Matters. Each Party acknowledges that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good-faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any Liabilities caused by the failure to satisfy any such responsibility.

 

Section 8.10      Section 409A. B/E and KLX shall cooperate in good faith so
that the transactions contemplated by this Agreement and the Separation
Agreement will not result in adverse tax consequences under Section 409A of the
Code to any KLX Employee, KLX Non-Employee Director, Former KLX Employee, B/E
Employee, B/E Non-Employee Director or Former B/E Employee, in respect of their
respective benefits under any Benefit Plan. In the event the Parties determine
that the actions described in this Agreement may result in any KLX Employee, KLX
Non-Employee Director, Former KLX Employee, B/E Employee, B/E Non-Employee
Director or Former B/E Employee becoming subject to additional taxes pursuant to
Section 409A of the Code, the Parties agree to cooperate in good faith to modify
the procedures described in this Agreement to prevent such KLX Employee, KLX
Non-Employee Director, Former KLX Employee, B/E Employee, B/E Non-Employee
Director or Former B/E Employee from becoming subject to such additional tax.

 

Article IX

 

MISCELLANEOUS

 

Section 9.01      Limitation of Liability. IN NO EVENT SHALL ANY MEMBER OF THE
B/E GROUP OR THE KLX GROUP BE LIABLE TO ANY MEMBER OF THE KLX GROUP OR THE B/E
GROUP, RESPECTIVELY, FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH
PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET
FORTH IN ARTICLE VII OF THE SEPARATION AGREEMENT.

 

Section 9.02      Expenses. Except as otherwise provided in this Agreement in
this Agreement, the Separation Agreement or in any Ancillary Agreement, each
Party shall pay its own expenses in fulfilling its obligations under this
Agreement. Notwithstanding anything in this Agreement, the Separation Agreement
or in any Ancillary Agreement to the contrary, all KLX Transaction Costs shall
be borne by KLX and all B/E Transaction Costs shall be borne by B/E.

 

19

--------------------------------------------------------------------------------


 

Section 9.03      Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties hereto at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 9.03):

 

(a)

if to B/E:

 

 

 

1400 Corporate Center Way

 

Wellington, FL 33414

 

Facsimile:

(561) 791-3966

 

Attention:

Ryan Patch

 

 

 

with copies to:

 

 

 

Shearman & Sterling LLP

 

599 Lexington Avenue

 

New York, NY 10022-6069

 

Telecopy:

(212) 848-7179

 

 

 

 

Attention:

Creighton O’M. Condon, Esq.

 

 

Robert M. Katz, Esq.

 

 

(b)

if to KLX:

 

 

 

1300 Corporate Center Way

 

Wellington, FL 33414

 

Facsimile:

(561) 791-5497

 

Attention:

Roger Franks

 

 

 

with copies to:

 

 

 

Shearman & Sterling LLP

 

599 Lexington Avenue

 

New York, NY 10022-6069

 

Telecopy:

(212) 848-7179

 

 

 

 

Attention:

Creighton O’M. Condon, Esq.

 

 

Robert M. Katz, Esq.

 

Section 9.04      Public Announcements. Following the Effective Time, neither
Party to this Agreement shall make, or cause to be made, any press release or
public announcement in respect of this Agreement or the Separation Agreement or
the transactions contemplated by this Agreement or the Separation Agreement
without the prior written consent of the other Party unless otherwise required
by Law or applicable stock exchange regulation, and

 

20

--------------------------------------------------------------------------------


 

the Parties to this Agreement shall cooperate as to the timing and contents of
any such press release or public announcement.

 

Section 9.05      Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

 

Section 9.06      Entire Agreement. This Agreement and the other Distribution
documents constitute the entire understanding of the Parties with respect to the
subject matter hereof and thereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties with
respect to the subject matter hereof and thereof. Irrespective of anything else
contained herein, the Parties do not intend for this Agreement constitute the
establishment or adoption of, or amendment to, any Benefit Plan, and no person
participating in any such Benefit Plan shall have any claim or cause of action,
under ERISA or otherwise, in respect of any provision of this Agreement as it
relates to any such Benefit Plan or otherwise.

 

Section 9.07      Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Parties
hereto or (b) by a waiver in accordance with Section 9.08.

 

Section 9.08      Waiver. Either Party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other Party
and (b) waive compliance with any of the agreements of the other Party or
conditions to such Party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of either Party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.Assignment.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by either Party without the prior written consent of the other Party.
Any purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns. Notwithstanding the foregoing, either Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s Assets, or (b) the sale of all or
substantially all of such Party’s Assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section

 

21

--------------------------------------------------------------------------------


 

9.08 shall release the assigning Party from liability for the full performance
of its obligations under this Agreement.

 

Section 9.10      Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of the Parties hereto and their respective
successors and permitted assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 9.11      Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein means
United States dollars, and all payments hereunder shall be made in United States
dollars unless otherwise mutually agreed upon by the Parties.

 

Section 9.12      Tax Matters. Notwithstanding anything in this Agreement to the
contrary, except for those tax matters specifically addressed herein, the Tax
Sharing Agreement will be the exclusive agreement among the Parties with respect
to all Tax matters, including indemnification in respect of Tax matters.

 

Section 9.13      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

Section 9.14      Effect if Distribution Does Not Occur. Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement or
Transition Services Agreement is terminated prior to the Distribution Date, this
Agreement shall be of no further force and effect.

 

Section 9.15      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.14.

 

Section 9.16      Survival of Covenants. Except as expressly set forth in this
Agreement or any Ancillary Agreement, the covenants and agreements contained in
this Agreement and each Ancillary Agreement, and Liability for the breach of any
obligations contained herein or therein, shall survive the Distribution and
shall remain in full force and effect.

 

22

--------------------------------------------------------------------------------


 

Section 9.17      Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

B/E AEROSPACE, INC.

 

 

 

By

/s/ Amin J. Khoury

 

 

Name:

Amin J. Khoury

 

 

Title:

Chairman and Co-Chief Executive Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

KLX INC.

 

 

 

By:

/s/ Thomas P. McCaffrey

 

 

Name:

Thomas P. McCaffrey

 

 

Title:

President and Chief Operating Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

Employee Matters Agreement

 

Schedule 1.01

 

KLX Employees

 

Thomas P. McCaffrey, President and Chief Operating Officer of KLX, shall become
employed by KLX as of the Distribution Date.

 

--------------------------------------------------------------------------------


 

Employee Matters Agreement

 

Schedule 2.01(f)(i)

 

Employment Contracts

 

Employment Agreement, dated as of March 9, 2012, by and between B/E and John A.
Cuomo.

 

Employment Agreement, dated as of April 27, 2014, by and between B/E and Mark
Hample.

 

Employment Agreement, dated as of May 1, 2012, by and between B/E and Terry
Bond.

 

Any employment Contract between any member of the B/E Group and any KLX Employee
in Australia, Canada, China, India, Spain and any other foreign countries.

 

--------------------------------------------------------------------------------


 

Employee Matters Agreement

 

Schedule 2.01(f)(ii)

 

Employment Contracts

 

Any employment Contract between any member of the KLX Group and any B/E Employee
in Italy, Hong Kong and any other foreign countries.

 

--------------------------------------------------------------------------------


 

Employee Matters Agreement

 

Schedule 4.01(a)

 

Welfare Benefits

 

Per the Separation Agreement and Mutual Release, dated as of September 15, 2014,
by and between Thomas P. McCaffrey and B/E, Mr. McCaffrey and his spouse shall
be entitled to, for so long as each may live, those benefits provided by
Sections 4(d)(i) and 4(d)(ii)of that certain Amended and Restated Employment
Agreement, dated as of July 29, 2013, by and between B/E and Thomas P.
McCaffrey, as amended (the “McCaffrey Employment Agreement”), for the remainder
of their lives as if Mr. McCaffrey had experienced a Separation from Service (as
defined in the McCaffrey Employment Agreement) as of the Distribution Date.

 

--------------------------------------------------------------------------------


 

Employee Matters Agreement

 

Schedule 4.01(c)

 

Welfare Benefit Liabilities

 

B/E shall retain liability for all costs of coverage and for all expenses for
and/or incurred by Thomas P. McCaffrey and his spouse in connection with the
benefits as described in Schedule 4.01(a) to this Agreement.

 

--------------------------------------------------------------------------------